[omn-11302017ex1010001.jpg]
EXHIBIT 10.10 OMNOVA Solutions Inc. Participant: [participant name] Global ID:
[participant global ID] Award Type: Restricted Stock Units Plan Name: 2017 EIP -
Restricted Share Units Award Date: [award date] Award Expiration Date: N/A Total
Granted: [total granted] Award Price: USD [award price per share] Vesting
Schedule Shares/Options Awarded Vest Date [amount vesting 1] [vest date 1]
[amount vesting 2] [vest date 2] [amount vesting 3] [vest date 3]



--------------------------------------------------------------------------------



 
[omn-11302017ex1010002.jpg]
RESTRICTED SHARE UNITS AGREEMENT This RESTRICTED SHARE UNITS AGREEMENT (the
“Agreement”) is made and entered into between OMNOVA Solutions Inc., an Ohio
corporation (“Company”), and the individual identified as the “Participant”
(such individual, the “Recipient”) on the cover page preceding this Agreement
(such cover page, the “Grant Report”), effective as of the Award Date specified
on the Grant Report. WHEREAS, under the terms of the OMNOVA Solutions Inc. 2017
Equity Incentive Plan as in effect on the date hereof (the “Plan”), the Company
is authorized to issue restricted share units. NOW, THEREFORE, in consideration
of the premises and the mutual covenants set forth in this Agreement and for
other good and valuable consideration, the parties hereto agree as follows: 1.
Grant of Restricted Share Units. In consideration for the services to be
rendered by the Employee to the Company, the Company hereby issues to the
Employee, the number of restricted share units under the Plan identified as the
Total Granted on the Grant Report (the “Restricted Share Units”). Each
Restricted Share Unit represents the right to receive one common share, par
value $0.10 per share, of the Company (each, a “Common Share”), subject to the
terms and conditions set forth in this Agreement and the Plan. The Restricted
Share Units shall be credited to a separate account maintained for the Employee
on the books and records of the Company (the “Account”). All amounts credited to
the Account shall continue for all purposes to be part of the general assets of
the Company. 2. Vesting. (a) Ordinary Vesting. Except as otherwise provided
herein, the Restricted Share Units will vest and no longer be subject to any
restrictions in accordance with the Vesting Schedule set forth in the Grant
Report, in such vesting amounts and on such vesting dates as specified therein
(each date on which Restricted Share Units vest, a “Vesting Date”), provided
that the Recipient is an employee of the Company on each such Vesting Date (the
period during which restrictions apply prior to each Vesting Date, the
“Restricted Period”). (b) Separation from Service Due to Death or Disability. If
Recipient experiences a Separation from Service from the Company by reason of
his or her death or Disability, the Vesting Date for all unvested Restricted
Share Units shall be deemed to be the date of such Separation from Service, all
unvested Restricted Share Units shall vest, all restrictions thereon shall
lapse, and the Common Shares underlying the unvested Restricted Share Units
shall be delivered to the Recipient or the Recipient’s Beneficiary subject to
the terms of this Agreement. (c) Separation from Service Due to Retirement. If
Recipient’s experiences a Separation from Service from the Company by reason of
his or her Retirement, the Restricted Share Units shall continue to vest in
accordance with Section 2(a) hereof. (d) Change in Control Vesting. i. Failure
to Receive a Replacement Award. If, prior to or in connection with the Change in
Control, Recipient does not receive a Replacement Award in exchange for his or
her unvested Restricted Share Units, then the Vesting Date of the unvested
Restricted Share Units shall be deemed to be the date and time that is
immediately prior to the Change in Control, and at such time all restrictions
thereon shall lapse and the Common Shares there underlying shall be delivered to
Recipient. Any Replacement Award granted to Recipient shall be deemed a complete
and full substitution for, and shall be accepted in full satisfaction of, the
unvested Restricted Share Units.



--------------------------------------------------------------------------------



 
[omn-11302017ex1010003.jpg]
ii. Separation from Service Following Change in Control. If Recipient has
received a Replacement Award prior to or in connection with a Change in Control
and, following the Change in Control, Recipient terminates his or her employment
for Good Reason, or Recipient is involuntarily terminated for reasons other than
for Cause, in either case within twenty four (24) months of the Change in
Control, then the Vesting Date of the Replacement Award shall be deemed to be
the date of such termination, all restrictions thereon shall lapse, and the
Common Shares there underlying shall be delivered to Recipient. (e) Other
Separations from Service. If Recipient’s employment by the Company terminates
other than as provided for in Sections 2(b), 2(c), or 2(d) above, then the
Restricted Share Units which have not vested prior to such date of termination
will be forfeited and cancelled as of such date. Notwithstanding the foregoing,
by a majority vote, the Committee shall have the right, in its sole discretion,
to waive the forfeiture of all or any portion of such unvested Restricted Share
Units subject to such terms as it deems appropriate. 3. Restrictions. Subject to
any exceptions set forth in this Agreement or the Plan, during the Restricted
Period and until such time as the Restricted Share Units are settled in
accordance with Section 7, neither the Restricted Share Units nor any rights
relating thereto may be assigned, alienated, pledged, attached, sold or
otherwise transferred or encumbered by the Recipient. Any attempt to assign,
alienate, pledge, attach, sell or otherwise transfer or encumber the Restricted
Share Units or the rights relating thereto shall be wholly ineffective and, if
any such attempt is made, the Restricted Share Units will be forfeited by the
Recipient and all of the Recipient’s rights to such units shall immediately
terminate without any payment or consideration by the Company. 4. Shareholder
Rights. The Recipient shall not have any rights of a shareholder with respect to
the Common Shares underlying the Restricted Share Units unless and until the
Restricted Share Units vest and are settled by the issuance of such Common
Shares. Upon and following the settlement of the Restricted Share Units, the
Recipient shall be the record owner of the Common Shares issued in satisfaction
of the Restricted Share Units unless and until such shares are sold or otherwise
disposed of by Recipient, and as record owner Recipient shall be entitled to all
rights of a shareholder of the Company (including voting rights). 5. Automatic
Dividend Reinvestment. If, prior to the settlement date, the Company declares a
cash or stock dividend on its Common Shares, then, on the payment date of the
dividend, the Account shall be credited with dividend equivalents in an amount
equal to the dividends that would have been paid to Recipient if Recipient had
held an amount of Common Shares equal to the number of Restricted Share Units on
such payment date. The dividend equivalents credited to the Recipient’s Account
will be deemed to be reinvested in additional Restricted Share Units (rounded to
the nearest whole share) and will be subject to the same terms and conditions as
the Restricted Share Units to which they are attributable and shall vest or be
forfeited at the same time as the Restricted Share Units to which they are
attributable. Such additional Restricted Share Units shall also be credited with
additional Restricted Share Units as any further dividends are declared. 6.
Adjustments. If any change is made to the outstanding Common Shares or the
capital structure of the Company, the Restricted Share Units shall be adjusted
or terminated to the extent contemplated by Section 11 of the Plan. 7.
Settlement. Subject to Section 9 below, promptly following the Vesting Date, and
in any event no later than two and one half months following the Vesting Date,
the Company shall (a) deliver to Recipient the number of Common Shares equal to
the number of Restricted Share Units so vesting; and (b) enter Recipient’s name
on the books of the Company as the shareholder of record with respect to the
Common Shares so delivered to Recipient (the date on which such settlement
occurs, the “Settlement Date”).



--------------------------------------------------------------------------------



 
[omn-11302017ex1010004.jpg]
8. Beneficiary Designation. Recipient may designate any beneficiary or
beneficiaries (contingently or successively) to whom the Restricted Share Units
are to be paid if Recipient dies during the Restricted Period, and may at any
time revoke or change any such designation. Absent such designation, any Common
Shares which are to be delivered to the Recipient in respect of Restricted Share
Units under this Agreement will be payable to Recipient’s estate upon
Recipient’s death. The designation of a Beneficiary will be effective only when
Recipient has delivered a completed Designation of Beneficiary form to the
Company’s Secretary or followed other appropriate Beneficiary designation
procedures established by the Company’s Secretary from time to time. A
subsequent Beneficiary designation will revoke a prior designation. 9.
Withholding of Taxes. Any taxes that the Company determines are required to be
withheld upon settlement of the Restricted Share Units will be satisfied by the
Company withholding from the Common Shares deliverable to Recipient an aggregate
number of Common Shares having a value equal to Recipient’s tax withholding
obligation (based on the Market Value per Share on the Settlement Date). To the
extent that the amount of such taxes exceeds the value of the Common Shares to
be delivered under this Agreement (or such taxes are required to be withheld at
any time other than the Settlement Date), then the Company shall have the right
in its sole discretion to (a) require Recipient to pay or provide for payment of
the required tax withholding, or (b) deduct the required tax withholding from
any other compensation payable in cash to Recipient. 10. Defined Terms.
Capitalized terms used, but not defined, herein, shall have the meetings
provided to them in the Plan. 11. Disputes and Conflicts. The Committee shall
have the authority to determine all disputes and controversies concerning the
interpretation of this Agreement. All determinations and decisions made in good
faith by the Committee pursuant to the provisions of the Plan and all related
orders and resolutions of the Committee made in good faith shall be final,
conclusive and binding on all persons. In the event of any conflict between this
Agreement and the Plan, the terms of the Plan shall control. 12. Notices. All
written notices and communications directed to the Company pursuant to this
Agreement must be addressed to OMNOVA Solutions Inc., 25435 Harvard Road,
Beachwood, Ohio 44122; Attention: Corporate Secretary. All communications
directed to Recipient pursuant to this Agreement will be mailed to the
Recipient’s current address as recorded on the payroll records of the Company.
13. Governing Law. To the extent not preempted by federal law, this Agreement
will be governed by and interpreted in accordance with the laws of the State of
Ohio. 14. Section 409A. This Agreement is intended to comply with Section 409A
of the Code or an exemption thereunder and shall be construed and interpreted in
a manner that is consistent with the requirements for avoiding additional taxes
or penalties under Section 409A of the Code. Notwithstanding the foregoing, the
Company makes no representations that the payments and benefits provided under
this agreement comply with Section 409A of the Code and in no event shall the
Company be liable hereunder for all or any portion of any taxes, penalties,
interest or other expenses that may be incurred by the Recipient on account of
non-compliance with Section 409A of the Code. 15. Grant Acceptance. In
consideration of my receipt of the grant of Restricted Share Units as specified
on the Grant Report, I acknowledge by accepting the grant (evidenced in writing
or through my acknowledgement of the grant through the Company’s third-party
equity plan administrator), I agree to the terms, conditions and restrictions
set forth in this Agreement and the Plan.



--------------------------------------------------------------------------------



 